Citation Nr: 1632031	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-27 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran currently resides in Florence, Italy.  

These matters were previously remanded by the Board in February 2013 in order to obtain a VA audiological opinion.  VA audiological opinions were obtained in 2015.  As such, the Board finds that there has been substantial compliance with the Board's February 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to noise exposure during active duty.

2.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had onset during active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Here, the Veteran asserts that he has bilateral hearing loss and tinnitus as a result of acoustic trauma during active duty.  Specifically, he alleges that he suffers from current hearing loss and tinnitus as a result of exposure to in-service acoustic trauma in the form of M-1 rifles, tanks, and Morse code receivers.  The Veteran's DD Form 214 reflects that his military occupational specialty was an engineering equipment mechanic, and that he was enrolled in radio code courses from October 1957 to January 1958.  The Veteran contends that his hearing was within normal limits prior to his entry into service and that, if it was not, he would not have been selected to enroll in Morse code courses.

Unfortunately, the Veteran's service treatment records are not of record, as the RO
determined in April 2009 that they were destroyed in the National Personnel Records Center's 1973 fire at their St. Louis, Missouri, facility.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See O'Hare v Derwinski, 1 Vet. App. 365, 367 (1991).  

In correspondence dated in April 2010, the Veteran's private physician indicated that he had been diagnosed with marked perceptive bilateral hypoacusia of the progressive degenerative form in the internal ear for approximately 15 years and required the use of hearing aids.  The physician also reported that the Veteran suffered from tinnitus and frequent episodes of dizziness.  

The Veteran was provided a VA examination in September 2011, at which time he was diagnosed as having bilateral sensorineural hearing loss and tinnitus.  However, the Veteran's claims file was not reviewed by the examiner prior to this examination.  Moreover, the examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner also opined that the Veteran's tinnitus, which had its onset in approximately 1998, was at least as likely as not (50 percent probability or greater) a symptom associated with the diagnosed hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  Although the examiner did not mention the Veteran's allegations of in-service noise exposure, the RO's July 2011 Request for Physical Examination indicated that excessive military noise exposure was conceded based on the Veteran's military occupational specialty.

In his September 2012 VA Form 9, the Veteran indicated that as a young man he had hearing problems but it only became evident later in life that he was ignoring these symptoms and believing that other people were not enunciating their words properly. 

A July 2015 Disability Benefits Questionnaire diagnosed the Veteran as having sensorineural hearing loss as well as tinnitus.  However, the examiner indicated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because he did not know the Veteran's hearing before the service.  The examiner additionally noted that the Veteran's hearing loss "certainly" worsened based on medical records dated in 1998, 2008, and 2011.  The examiner also opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

A VA medical opinion was obtained in September 2015, at which time a VA audiologist opined that the Veteran's hearing loss was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of her conclusion, the VA audiologist conceded that the Veteran's audiometric records, specifically surrounding his periods of active service, were not available to confirm
hearing status, and that there was no objective audiometric testing confirming the origin of hearing loss or significant threshold shifts to indicate a noise injury to the ears as associated directly with the period of active military service.  However, the audiologist cited the Institute of Medicine for the proposition that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure, and that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.   Here, given that there was no evidence that hearing loss or significant threshold changes occurred during military service and the initial documentation of hearing loss was in the year 1994, the VA audiologist opined that there was no basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.  

In an October 2015 addendum opinion, the September 2015 VA audiologist opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss; however, the audiologist emphasized that there was no objective audiometric testing confirming the origin of hearing loss or significant threshold shifts to indicate a noise injury to the ears as associated directly with the period of
active military service.  The examiner noted that the earliest record/report of tinnitus appeared with the Veteran's notation of perception of the condition since 1994.  The audiologist again cited the Institute of Medicine and, given that there was no evidence that hearing loss or significant threshold changes occurred during military service and the initial documentation of hearing loss and report of tinnitus was in 1994, opined that there was no basis on which to conclude that the current hearing loss and/or tinnitus was caused by or the result of military service, to include military noise exposure.  The examiner concluded that the Veteran's tinnitus was therefore less likely than not related to his military noise exposure.

In a September 2015 correspondence, a private otorhinolaryngologist indicated that the Veteran's case history was positive for progressive hearing loss and tinnitus.  The correspondence noted that the Veteran reported an intense noise exposure associated with his active military service with no hearing protections, during which time he served as a radio operator with International Morse Code and as a heavy equipment mechanic.  As such, based on the case history and test findings, the private otorhinolaryngologist opined that the Veteran's hearing loss and tinnitus were "likely due to noise exposure with probability of more than 50%."
The record reflects diagnoses of bilateral sensorineural hearing loss tinnitus during the pendency of the appeal.  Additionally, the Veteran reported experiencing both since service, although he did not recognize it as a disability until later in life.  Such lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established current disabilities of tinnitus and bilateral hearing loss for service connection purposes.

With respect to an in-service injury, event, or illness, VA has conceded exposure to excessive noise.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  The Veteran is credible to give evidence about what he has experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran has established an in-service event for both tinnitus and bilateral hearing loss for the purposes of service connection.  

With evidence of current disabilities and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disabilities and the in-service event or injury.  The Veteran is competent and credible to report the symptoms of his bilateral hearing loss and tinnitus.  See Layno, 6 Vet. App. at 469.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); 38 U.S.C.A. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  In this case, the Board finds it pertinent that hearing loss and tinnitus are considered organic diseases of the nervous system for VA purposes and, as such, are conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As a result, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  

Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran's assertions regarding his symptoms.  Contrary to the VA examiner's findings, the Board finds the Veteran has consistently and credibly asserted that he first began experiencing bilateral hearing loss and tinnitus during service.  Therefore, the Board finds the Veteran's statements concerning experiencing hearing loss and tinnitus since his in-service noise exposure to be competent and credible evidence of continuity of symptomatology for service connection purposes.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether bilateral hearing loss and tinnitus are related to in-service noise exposure.  As such, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


